DETAILED ACTION
1.	This office action is for the examination of reissue application 16/419,462 filed on February 25, 2016, of U.S. Patent No. 10,123,252 (hereinafter “the '252 patent”), responsive to amendments and arguments filed on May 24, 2021 in response to the Non-Final rejection mailed on February 22, 20021.  Claims 1-10 are pending.  Claims 1-10 have been amended in this reissue application.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘252 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments
Claim Intepretation
5.	Applicant asserts that claims invoking 35 USC 112, 6th paragraph have been amended to not invoke 35 USC 112, 6th paragraph.  However, no such amendment has been made to claim 6.  Claim 6 still invokes 35 USC 112, 6th paragraph.  Applicant can avoid 35 USC 112, 6th paragraph interpretation by claiming “memory storing computer executable program (or instructions) that when executed performs the steps of …” instead of a “processor configured to …”

Rejections Based on Defective Oath/Declaration
6.	Applicant has submitted a new declaration with a statement of error.  However, the statement of error is not consistent with the amendments made to correct the error.  Therefore, the nature of the error to be corrected is still unclear.  
The new declaration states “At least claim 1 of the patent includes an error because a second random access preamble is is[sic] transmitted based on one of a first type back off and a second type of backoff received in a random access response.  However, the patent did not 
	Claim 1 was amended to replace the limitation “a first type backoff and a second type backoff” with “backoff information” making the claim broader.  The claim was also narrowed to include a new limitation “determining a backoff value based on the backoff information and a scaling factor.”  The error alleged in the new declaration is the omission of how a timing of the transmission of the second random access preamble was determined.  However, claim 1 no longer includes the two types of backoffs that the transmission of the second random access preamble is based on, nor does it include a step of determining a timing of the transmission of the second random access preamble.
	If the error is the inclusion of  the limitation “a first type of backoff and a second type of backoff” that is not needed for patentability, Applicant can simply state that the limitation “a first type of backoff and a second type of backoff” makes the claim unduly narrow rendering the original patent partially inoperative or invalid and that the limitation is being replaced with “backoff information” to correct this error.  If the error is the omission of the limitation “determining  a backoff value based on the backoff information and a scaling factor,” Applicant should state that this omission was an error.  If they are two separate errors that Applicant is seeking to correct, Applicant can include both errors in the declaration.
 
Rejection under 35 USC 112, 1st Paragraph
7.	Claims have been amended to overcome the rejection of claims under 35 USC 112, 1st paragraph.  Corresponding rejection is withdrawn.

Rejections under 35 USC 112, 2nd Paragraph
8.	Claims 4 and 8 have been amended to overcome the rejection under 35 USC 112, 2nd paragraph.  Corresponding rejection is withdrawn.

9.	With respect to claims 6-10, Applicant argues that column 15, lines 6-52 discuss that controller 810 is capable of performing the functions claimed in claims 6-10.  This allegation of capability to perform the functions claimed is insufficient to overcome the rejection.  To overcome the rejection, Applicant must show how the specification discloses the structures of the controller 810 that are capable of performing each of the claimed functions, by showing the actual structures, algorithms, flowcharts or other descriptions with sufficient detail for each of the claimed functions.  Alternatively, Applicant can amend the claims to avoid interpretation under 35 USC 112, 6th paragraph to render the rejection moot.
 
Rejection under 35 USC 102
10.	Applicant asserts that the rejection is now moot because the claims have been amended.  Applicant further assert that Amijiroo fails to disclose or render obvious at least the features of “identifying, in case that the UE receives an access barring parameter, …” and “in case that the access barring is not applied to the request” transmitting a preamble, receiving a random access response, determining a backoff value, and transmitting a second random access preamble.  The examiner notes again that the conditional step of “identifying, in case the UE receives an access barring parameter” only applies in case the USE receives an access barring parameter.  In other words, the step need not be performed in case the UE does not receive an access barring parameter.  As to the steps performed “in case that the access barring is not applied to the 
	Applicant further argues that Amirijoo discloses no feature that may correspond to a scaling factor.  The examiner disagrees.  Although Amirijoo does not specifically mention a scaling factor that can be set to different values, the scaling factor that is actually used in Amirijoo is 1.  The claim does not exclude the scaling factor of 1.

Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 

13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor configured to” perform functions recited in claim 5.  A generic processor is not capable of performing the recited functions.  It must be “configured” with software or executable instructions to provide the structures that are capable of performing the recited functions.   Because it is the algorithms or logic structures of the software that provides the structures necessary to perform the recited functions, transforming a generic machine into a specific machine capable of performing the functions, a generic processor configured to perform functions is a generic place holder for the software that provides the logic structure for the functions.  Thus, the presumption that the limitation “processor configured to” is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is overcome.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


14.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“a processor” in claim
Functions: 
Request, by a first layer of the UE, a second layer of the US to establish RRC connection;
Identify whether access barring is applied, if access barring parameter is received;
Transmit a random access preamble if access barring is not applied;
Receive a random access response including backoff information if access barring is not applied to the request for the RRC connection;
Determine backoff value based on the backoff information and a scaling factor
Transmit a second random access preamble based on the backoff value.
Structures: processing devices, 820, 825, 830, 810 shown in figure 8; Flow charts shown in Figures 4, 5 and 6; Random access response message format shown in Figure 8; and their corresponding detailed descriptions in the specification.
           
 Rejections Based On Defective Oath/Declaration
15.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

16.	Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 7, 2014 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The new declaration states “At least claim 1 of the patent includes an error because a second random access preamble is is[sic] transmitted based on one of a first type back off and a second type of backoff received in a random access response.  However, the patent did not discuss how a timing of the transmission of the second random access preamble was determined.  This omission renders the original patent partially inoperative or invalid.”  The statement of error fails to specifically identify a true nature of error in claim 1. The amendments made to claim 1 no longer recites “a first type back off and a second type backoff” that a second random access preamble transmission is supposed to be based on.  Nor does not recite a determining timing of the transmission step that according to the error statement was omitted.  Thus, it is not clear what the nature of the error(s) is (are).
See MPEP 1414 II. (C).

Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a processor configured to” invokes 35 USC 112, 6th paragraph.  Figure 8 discloses four distinct devices that can be processors.  It is not clear, from the description in the specification, which of the potential “processors” perform which of the claimed functions.  For example, the first function, “request, by a first layer of the US, a second layer of the UE to establish a radio resource control (RRC) connection” appears to be a function performed by one of the Upper Layer Devices 820 and 825, at an application layer.  However, it appears that many of the other claimed functions are performed by controller 810.  According to the specification “a processor” may include plural processors (see col. 4, ll. 6-10).  However, a “processor” also includes one single processor.  The specification does not disclose one processor that performs all of the claimed functions.

Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

20.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent App. Pub. No. 2013/0089079 (“Amirijoo”).

21.	With respect to claim 1, Pani discloses A method by a user equipment (UE) in a wireless communication system, the method comprising: 
requesting, by a first layer of the UE, a second layer of the UE to establish a radio resource control (RRC) connection (this step is inherent in an LTE system, see paragraphs [4] and [25]); 
identifying, in case that the UE receives an access barring parameter, whether an access barring is applied to a request for the RRC connection (this limitation does not apply in case the UE does not receive an access barring parameter; See Ex parte Schulhauser, 2013-007847), 
in case that the access barring is not applied to the request for the RRC connection (the Examiner notes that the steps to be performed below this conditional limitation are optional but the prior art of record teaches these optional steps as shown below),
transmitting a first random access preamble to a base station, if the access barring is not applied to the request for the RRC connection (see paragraph [15]; note that this limitation does not apply if access barring is applied); 
receiving a random access response including backoff information (paragraph [32]); 
determining a backoff value based on the backoff information and a scaling factor [paragraph 32, backoff value is determined to be between 0 and TB based on the scaling factor of 1] and
transmitting a second random access preamble based on the backoff value (paragraph 32, US attempts random access again after the determined backoff time period).

22.	With respect to claims 2-5, the claimed steps are not performed if access barring parameters are not received.

Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992